Citation Nr: 1820229	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  17-59 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent prior to June 22, 2016 and in excess of 80 percent thereafter for degenerative joint disease, status post fracture of tibia, fibula, and right leg femur, and flail joint.  

2.  Entitlement to a separate evaluation for a muscle injury and/or neurological impairment associated with service-connected degenerative joint disease, status post fracture of tibia, fibula, and right leg femur, and flail joint.  


REPRESENTATION

Veteran represented by:	The American Legion 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1953 to October 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In a September 2017 Decision Review Officer (DRO) decision, the RO increased the Veteran's right hip disability to 80 percent, effective June 22, 2016.  Inasmuch as an increased rating is available for such disability for both staged periods, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for an increased rating for the service-connected right hip disability remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In addition, the Board finds that the issue of entitlement to a separate evaluation of a muscle injury and/or neurological disability associated with the service-connected right hip disability has been raised by the record, as discussed below.  As the Board retains jurisdiction over these issues as part and parcel of the Veteran's increased rating claim for the right hip disability, this issue has been listed on the title page of this decision.  

The Board notes that additional evidence, namely private treatment records received in October 2017, was added to the record after the issuance of a September 2017 statement of the case.  Regardless, as the Veteran's substantive appeal was received after February 2, 2013, a waiver is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

Right Hip Disability

Since the last Disability Benefits Questionnaire (DBQ) examination in June 2016, the Veteran indicated that his service-connected right hip disability symptoms have worsened.  In this regard, in a statement accompanying his October 2017 substantive appeal (via VA Form 9), the Veteran wrote that "[i]n the last 2 months[,] [he has] suffered severe pain in [his] right thigh" and that there was "a significant increase of stress on the joint connecting the [right] femur to the right hip" resulting in "very severe" pain upon weight bearing.  Given such indication of worsening of his right hip disability, the Veteran should be afforded a new VA examination to obtain pertinent information to assess the current nature and severity of his service-connected degenerative joint disease, status post fracture of tibia, fibula, and right leg femur, and flail joint.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Moreover, clarification is required as to discrepancy raised from the clinical evidence of record.  In this regard, March and May 2016 letters from Dr. A.S. indicates that the Veteran "has been treated for . . . chronic severe hip and right leg pain since March 12, 2013" by that private provider and that the Veteran "[was] also s/p right total hip replacement."  The June 2016 DBQ examiner, however, expressed that the Veteran had not previously undergone a right total hip replacement.  Given that a prosthetic replacement of the head of the femur may warrant an increased rating for the service-connected right hip disability under the pertinent rating criteria, see 38 C.F.R. § 4.71a, Diagnostic Code 5054, clarification addressing this discrepancy is necessary to fully resolve the present increased rating claim. 

In addition, record indicates that there may be outstanding treatment records pertinent to the Veteran's right hip disability.  As referenced above, in the March and May 2016 letters, Dr. A.S. expressed that the Veteran has been receiving treatment for his "chronic severe hip and right leg pain since March 12, 2013" at a private facility.  As the claims file currently does not contain the referenced private treatment records, while on remand, the AOJ should attempt to obtain these records.

Right Hip Muscle Injury and/or Neurological Impairment 

As noted in the Introduction, the clinical records indicate the presence of muscle atrophy associated with the service-connected right hip disability during the appeal period, as reflected in the June 2016 DBQ report (noting muscle atrophy in the right quadriceps associated with the service-connected right hip disability).  The record is currently unclear as to the severity of such muscle injury.  Further, at the June 2016 DBQ examination, the Veteran reported that he experienced "right hip pain that shoots down to the right foot," thereby suggesting nerve impairment affecting the right lower extremity associated with his right hip disability.  As such, a remand is necessary to afford the Veteran a VA examination for a medical opinion to ascertain the nature and severity of any muscle injury and/or neurological impairment associated with the right hip disability during the appeal period (i.e. since May 2012). 

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to such claims.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims, to include private treatment records dating from March 2013 as identified in the March and May 2016 letters from Dr. A.S.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  After obtaining any outstanding records, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected right hip disability.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

In this regard, the examiner should clarify whether the Veteran had undergone a right hip replacement at any point during the appeal period.  The examiner's attention is directed to the March 2016 private treatment note from Dr. A.S. indicating that the Veteran "has been treated for . . . leg pain for several years at the [private facility]" and that the Veteran "[was] also s/p right total hip replacement."  

The examiner should also opine whether the Veteran has any neurological impairment as a result of his service-connected right hip disability during the appeal period (since May 2012).  If so, the examiner should provide an assessment as to the severity of such impairment and identify the specific nerve(s) involved.  

All opinions expressed must be accompanied by supporting rationale.

3.  The Veteran should be afforded an appropriate VA examination to address the claimed muscle injury due to the service-connected right hip disability.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify all current diagnoses of muscle injuries due to the right hip disability present during the pendency of claim (i.e. since May 2012), to include muscle atrophy of the right quadriceps as noted in the June 2016 DBQ report.  

The examiner should then identify the specific muscle groups associated with any diagnosed muscle injury, and assess the severity of such muscle injury. 

All opinions expressed must be accompanied by supporting rationale.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


